Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Justin G. Gilleland on 12 August 2022 to amend the claims as following:

In the claims:
1.	(Currently amended) A container system, comprising:
a container that includes a container chassis that defines a container volume and a first aperture;
a container closure coupled to the container chassis, and that includes a closure chassis that is configured, when coupled to the container chassis, to prevent movement of a material between the container volume and an exterior of the container chassis via the first aperture; and
a container closure node system, wherein the container closure node system comprises:
a closure chassis coupling device that couples the container closure node system to the closure chassis and that includes:
 a first plate member that includes a first plate securing element and a second plate securing element; and
a second plate member that includes a third plate securing element that is coupled to the first plate securing element and a fourth plate securing element that is coupled to the second plate securing element, 
wherein at least one of the first plate member and the second plate member comprises one or more slots configured to engage one or more protrusions of the closure chassis to prevent rotational movement of the closure chassis coupling device relative to the closure chassis when the first plate securing element is coupled with the third plate securing element and the second plate securing element is coupled with the fourth plate securing element, 
wherein the first plate securing element and the third plate securing element are pivotally coupled with each other, and
wherein at least one of the first plate member and the second plate member comprises a tab configured to receive a lip on an edge of the closure chassis to further limit movement of the closure chassis coupling device relative to the closure chassis. 

2.	(Currently amended) The container system of claim 1, 

12. 	(Currently amended) A container closure node system, comprising:
a closure chassis coupling device that is configured to couple to a closure chassis for a container aperture and that includes:
 a first plate member that includes a first plate securing element and a second plate securing element; and
a second plate member that includes a third plate securing element that is configured to couple to the first plate securing element and a fourth plate securing element that is configured to couple to the second plate securing element, 
wherein at least one of the first plate member and the second plate member comprises one or more slots configured to engage one or more protrusions of the closure chassis to prevent rotational movement of the closure chassis coupling device relative to the closure chassis when the first plate securing element is coupled with the third plate securing element and the second plate securing element is coupled with the fourth plate securing element, 
wherein the first plate securing element and the third plate securing element are pivotally coupled to each other, and
wherein at least one of the first plate member and the second plate member comprises a tab configured to receive a lip on an edge of the closure chassis to further limit movement of the closure chassis coupling device relative to the closure chassis. 

13.	(Canceled)

19.	(Currently amended) A method of coupling a container closure node system to a container closure, comprising:
positioning a container closure coupling device around a container closure, wherein the container closure coupling device comprises:
a first plate member that includes a first securing element engagement member and a second securing element engagement member, and
a second plate member that includes a third securing element engagement member and a fourth securing element engagement member, 
wherein the first securing element engagement member and the third securing element engagement member are pivotally coupled with each other;
engaging the second securing element engagement member the fourth securing element engagement member 
preventing, by the container closure chassis securing element, rotational movement of the closure chassis coupling device relative to the container closure.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689